Citation Nr: 1743024	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative changes of the lumbar spine with disc bulge at L5-S1, herniation, and spinal canal stenosis ("low back disability").

2.  Entitlement to an evaluation in excess of 10 percent for left knee patellofemoral pain syndrome ("left knee disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2016 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claims.

I.  VA Examinations

The most recent VA examinations addressing the severity of the Veteran's low back and left knee disabilities were conducted in July 2010, and the Veteran asserted during his August 2016 Board hearing that both conditions have worsened since that time.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).  Additionally, neither the knee nor the back examination conducted in 2010 included all of the necessary findings related to active, passive, weight-bearing, and nonweight-bearing range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For the foregoing reasons, additional VA examinations are needed prior to adjudication of both of the Veteran's increased rating claims.

II.  Updated Treatment Records

The Veteran also indicated during his hearing that he was receiving ongoing VA treatment for his back and knee conditions.  As the most recent VA treatment records associated with the claims file are dated July 2013, updated treatment records must also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since July 2013 and associate them with the claims file.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his low back disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.

Range of motion of the thoracolumbar spine should be reported by the examiner, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should test the range of motion of the Veteran's thoracolumbar spine (1) in active motion; 
(2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that certain range of motion testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2009) of the Veteran's thoracolumbar spine (1) in active motion; (2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.

Additionally, the examiner should state whether, at any time since April 2009, the Veteran has been prescribed bed rest by a clinician for his low back disability.  If bed rest has been prescribed, the examiner should quantify it in terms of weeks.

The examiner must also describe all neurological residuals associated with the Veteran's low back disability.  In doing so, he or she should specifically discuss the Veteran's described left and right lower extremity symptoms, including pain, numbness, tingling, and trembling or giving way.  The examiner should also clarify whether the sensation of trembling or giving way in the Veteran's knees is a neurological residual of his low back disability or is related to some other condition.

Finally, the examiner should provide an opinion regarding the extent to which the orthopedic and neurologic manifestations of the Veteran's low back disability have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected low back disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; and lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.

Range of motion of the left knee should be reported by the examiner, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should test the range of motion of the Veteran's left knee (1) in active motion; (2) in passive motion; (3) in weight-bearing; (4) in nonweight-bearing; and (5) with the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that certain range of motion testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since April 2009) of the Veteran's left knee (1) in active motion; (2) in passive motion; (3) in weight-bearing; (4) in nonweight-bearing; and (5) with the range of motion of the opposite undamaged joint.

Additionally, the examiner should clarify whether the Veteran's reported sensation of trembling and giving way in his left knee is associated with his knee disability or is caused by some other condition.

Finally, the examiner should provide an opinion regarding the extent to which the Veteran's left knee disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected left knee disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; and lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

